
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made as of January 15, 2010
(the "Effective Date") by and between RODA MFG., INC., an Iowa corporation
("Seller") and ART’S-WAY MANUFACTURING CO., INC., an Iowa corporation ("Buyer").
 
WHEREAS, Seller manufactures and sells certain manure spreading equipment as
specified on Exhibit A ("Product Line") (the business of manufacturing and
selling products within the Product Line being hereafter sometimes referred to
as the "Business"); and
 
WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, certain assets comprising and associated with the Product Line, as
described below.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:


ARTICLE 1
PURCHASE AND SALE OF ASSETS


1.1           Sale of Purchased Assets.  Subject to the terms and conditions set
forth in this Agreement, and subject to the performance by each of the parties
hereto of their respective obligations under this Agreement, on the Closing Date
(as defined below), Seller shall sell, convey, assign, transfer and deliver to
Buyer, and Buyer shall buy from Seller, certain assets of Seller related to the
Product Line of Seller as described below (collectively, the "Purchased
Assets"):


(a)           Equipment.  All tools, dies, jigs, patterns, specialized
equipment, sales and marketing materials and aids and other tangible personal
property owned by Seller and used in the production and marketing of the Product
Line (collectively, the "Equipment"), including without limitation, such items
set forth on Schedule 1.1(a).


(b)           Inventory.  All inventory of new and undamaged finished goods
(including optional equipment), work in process, spare parts, prototype
equipment, and such raw materials that have been acquired specifically for the
Product Line, and owned by Seller at the time of Closing, including, without
limitation, such items set forth on Schedule 1.1(b) and all other current items
of inventory related to the Product Line and all inventory ordered in the usual
and ordinary course of business prior to the Closing Date (the
"Inventory").  The prices for the inventory shown on Schedule 1.1(b) are shown
at book value as determined in accordance with GAAP.


(c)           Show Contracts.  All of Seller’s show contracts (“Show Contracts”)
for exhibit space at those shows listed on the attached Schedule 1.1(c).


(d)           Certain Business Records.  All of the following documents (and
rights created by such documents) related to the Product Line:  All customer
lists, customer backlog records, pending orders, pending purchase contracts,
customer files, vendor lists, purchase records, sales records, designs,
drawings, blueprints, computer data, engineering data or studies, marketing
data, prototype information, and technical information, all to the extent
transferable under applicable law (the "Business Records").
 
 
 

--------------------------------------------------------------------------------

 

(e)           Distributor Agreements.  All distributor and dealer agreements
pertaining to distributors and dealers handling the Product Line as listed on
Schedule 1.1(d) (“Distributor Contracts”) (the Distributor Contracts and the
Show Contracts are hereinafter collectively referred to as the “Assigned
Contracts”).


(f)           Intangible Rights.  The exclusive right to use all intangible
rights and property of Seller, including all of Seller's trade names,
copyrights, trademarks, service marks and associated logos pertaining to the
Product Line, whether registered or under common law, including without
limitation, all Seller's goodwill that has accrued to and become associated with
the Product Line or with the Purchased Assets, provided that Seller shall retain
the right to use the trade names and logos in connection with the sale of any
retained inventory of used manure spreading equipment as permitted in Section
6.4 hereof.


(g)           Toll Free Numbers; Internet Domains.  The toll-free telephone
numbers used in connection with Seller’s business and the Seller’s internet
domain names (but not the Seller’s website or website content).


(h)           Goodwill.  All of Seller’s goodwill in, and going concern value
related to the Product Line, if any.


Buyer shall have the right to inspect all of the Purchased Assets at any time
prior to the Closing Date; provided, however, that such inspections shall be
during Seller's normal business hours and will not unreasonably interfere with
Seller's business operations.  Buyer further agrees to indemnify and hold Seller
harmless (which indemnification shall survive any termination of this Agreement)
from and against any costs, liabilities, claims or expenses arising out of any
damage to person or property caused by the negligent act or omission or
intentional misconduct of Buyer or any of Buyer's employees, agents or
contractors conducting such inspections.


1.2           Excluded Assets.  Notwithstanding anything to the contrary
contained in Section 1.1 or elsewhere in this Agreement, the following assets of
Seller (collectively, the "Excluded Assets") are not part of the sale and
purchase contemplated hereunder, are excluded from the Purchased Assets and
shall remain the property of Seller after the Closing:


(a)           all cash, cash equivalents and bank deposit accounts owned by
Seller;


(b)           all minute books, stock records, and corporate seals of Seller;


(c)           all personnel records of Seller;


(d)           any property not related to the Product Line;
 
(e)           all insurance policies maintained by Seller in connection with the
Product Lines or the Purchased Assets;
 
(f)           any used manure spreading equipment;


(g)           any accounts receivable related to the Product Line;
 
 
2

--------------------------------------------------------------------------------

 

(h)           except as set forth in Section 1.1(g) above, all of Seller’s
right, title, and interest in and to all telephone numbers, electronic mail
addresses, and P.O. boxes owned or licensed by Seller, yellow page listings,
white page listings, and advertisements therein used or held for use by Seller
as of the date of this Agreement in connection with the operation of the
Business.


(i)           Any individual item of Finished Goods sold by Seller to a third
party pursuant to a bona fide sale, but not yet delivered and any proceeds of
such sale.


ARTICLE 2
ASSUMPTION OF LIABILTIES


2.1           Assumed Liabilities.  On the Closing Date, Buyer shall assume and
agree to discharge obligations arising after the Closing Date with respect to
the Show Contracts described in Schedule 1.1(c) attached hereto.  Buyer shall
assume and agree to discharge the liabilities and obligations under the
Distributor Contracts referred to in Section 1.1(e) except that Buyer does not
agree to assume any warranty obligation of Seller with respect to finished
products sold by Seller to third parties prior to closing which warranty
obligation Seller agrees to fully and timely perform in accordance with the
terms of Section 6.5.


2.2           Excluded Liabilities.  Except as and to the extent specifically
set forth under Section 2.1 above, Buyer is not assuming, or agreeing to
otherwise become liable for any debts, liabilities, claims, lawsuits, or
obligations of any nature of Seller (the "Excluded Liabilities").  Seller hereby
agrees to be responsible for all Excluded Liabilities, and pursuant to Article 9
below, indemnify Buyer from all Excluded Liabilities.  The Excluded Liabilities
shall include without limitation:


(a)           Any liability for taxes, including (i) any taxes arising as a
result of Seller's operation of the Business or ownership of the Assets prior to
the Closing Date, and (ii) any taxes imposed on Seller that will arise as a
result of the sale of the Assets pursuant to this Agreement;


(b)           Any liability for any contract except to the extent such liability
is expressly assumed under the provisions of Section 2.1 above;


(c)           Any liability arising out of or resulting from Seller's compliance
or non-compliance with any legal requirement or order of any governmental body;
 
(d)           Any product liability obligation with respect to finished products
sold by Seller to third parties prior to Closing; and
 
(e)           Any warranty obligation set forth in Section 6.5, with respect to
any finished products manufactured or sold by Seller to a third party prior to
Closing.
 
ARTICLE 3
PURCHASE PRICE, PAYMENT TERMS AND CLOSING


3.1           Purchase Price.  Buyer shall purchase the Purchased Assets from
Seller for a total purchase price determined as follows (the "Purchase Price"):
 
 
3

--------------------------------------------------------------------------------

 

(a)           The amount equal to the total of the following three amounts:  (i)
the amount of $1,171,646.00 for the Inventory transferred to the Buyer at
Closing, plus (ii) the amount of $10,900.90 as reimbursement for Show Contract
expenses prepaid by Seller, which total amount shall be paid by wire transfer
from Buyer to Seller at Closing ("Initial Payment"), plus (iii) the amount of
$7,355.00 for Equipment shown on Schedule 1.1(a) hereof.  The amount of the
payment for Inventory has been determined based on the prices and count provided
by the Seller and reflected in Schedule 1.1(b) and shall be subject to
adjustment after closing as set forth in Section 3.2 hereof; and


(b)           Buyer shall also pay to Seller, as a part of the Purchase Price,
an amount equal to two percent (2%) of the sales price ("Periodic Payment") of
any Products sold by Buyer during the period beginning at the date of Closing
and ending on the last day of the sixtieth (60th) month thereafter ("Payment
Period").  As used in this Section 3.1(b), the following terms shall be defined
as set forth below:


 
 (i)         "Products" shall mean manure spreading equipment manufactured or
sold by Buyer that are a part of the Product Line, or any modifications or
variations thereof (a product shall not be considered a modification or
variation of a product in the Product line if it is based upon a significantly
different design and/or significant engineering or reengineering of the product
by or on behalf of Buyer).  Any such Products shall be included in determining
the Periodic Payment, even if such Products are sold for the purpose of
spreading other materials. “Products” does not include repair parts for the
Product Line.
 
 (ii)           "Sales price" shall mean the total consideration paid to, or on
behalf of, Buyer for such Products (including the value of any equipment traded
for the Product or other non-monetary consideration paid or given to Buyer, but
exclusive of ordinary and reasonable discounts allowed by Buyer), and excluding
any amount paid for actual freight charges and sales or use taxes pertaining to
such sale.


(iii)           "Sold during the Payment Period" shall mean actual sale of a
Product or any binding agreement to sell such Product (even if the actual
delivery of the Product occurs after the Payment Period).


Buyer shall, in good faith, use all reasonable efforts during the Payment Period
to manufacture, market and sell the Products, and shall not engage in any action
to defer or delay sales of Products for the purpose of avoiding payments due
hereunder.  Seller shall have the right from time to time to review and audit
Buyer's sales and financial records to verify the amounts of the Periodic
Payments owed by Buyer under this Agreement.  Seller will cooperate with such
review and audit and provide all records necessary therefor.  In the event such
audit shows that the Buyer has under paid the Periodic Payment to Seller by five
percent (5%) or more, Buyer will reimburse Seller for the costs of such audit.


The Periodic Payment shall be made annually by Buyer to Seller within sixty (60)
days after each annual anniversary date of the date of Closing.


 
                3.2          Post Closing Adjustment to Purchase Price.  Within
15 days after all of the Inventory is received by the Purchaser at its
Armstrong, Iowa, facilities (or within 30 days after closing with respect to
inventory on consignment), Purchaser shall notify Seller of any discrepancy in
the Inventory count, condition or valuation category (i.e. valued at cost, $0.00
value, or 50% of Cost as set forth below in this Section) of such Inventory
actually received by Purchaser with the Inventory used for closing (Discrepancy
Notice).  Similarly, Seller may furnish to Buyer a Discrepancy Notice as to any
such matters affecting the Inventory that Seller discovers when loading the
Inventory for shipment.  If the Discrepancy Notice shall indicate that the value
of the Inventory is less than the portion of the Purchase Price attributable to
Inventory paid at Closing, Seller shall refund to Purchaser the amount of such
discrepancy set forth in the Discrepancy Notice within 5 days of receipt of same
by Seller.  If the Discrepancy Notice shall indicate that the value of the
Inventory received is more than the portion of the Purchase Price attributable
to Inventory paid at Closing, Buyer shall pay amount thereof to Seller within 5
days of the date of such Notice.  Any item of Inventory for which there is a
value shown in the “Extended Cost” column of Schedule 1.1(b) but no amount is
shown in the “Contract Total” column has been agreed by the parties to be
obsolete or otherwise unusable.  Any item of inventory that is damaged, used, in
excess of a three year supply or is otherwise unusable shall be included at a
value of $0.00 except that “mini spreader” finished goods have been included on
the Schedule at a value of 50% of cost.  No item of Inventory that is valued at
$0.00 on Schedule 1.1(b) shall be included in a Discrepancy Notice and there
shall be no adjustment paid if the Inventory as to such item is not correct.  In
the case of Inventory that is damaged or rendered unusable due to damage
occurring after Closing for which Seller is not responsible under the provisions
of Section 6.3 of this Agreement, no adjustment to purchase price shall be made
in respect thereto.  In the event of a disagreement by Seller with respect to
the Discrepancy Notice Seller may request binding arbitration under the rules of
the American Arbitration Association.  During such time as any such disagreement
shall exist, Seller or Buyer, as the case may be, shall pay the amount of the
discrepancy over to an escrow agent mutually agreeable to the parties to be held
pending resolution of the disagreement in the manner set forth herein.
 
 
4

--------------------------------------------------------------------------------

 

3.3           Tax Allocation.  The Purchase Price shall be allocated in
accordance with the Asset Allocation Statement set forth on Schedule 3.3
attached hereto, which shall be mutually agreed upon between the Buyer and
Seller on or before the Closing Date.  Neither party shall make any claims or
treat any items on their respective federal, state, or other tax returns in a
manner which is inconsistent with such allocations.  The parties shall file all
tax returns and reports, including Internal Revenue Service Form 8594, in
accordance with such allocation and shall not take any position inconsistent
therewith unless required to do so pursuant to a “determination” as such term is
defined in Section 1313 of the Internal Revenue Code of 1986, as amended.
 
3.4           Closing Date.  The consummation of the transactions contemplated
herein (the "Closing") shall take place at immediately following the execution
of this agreement.
 
 
5

--------------------------------------------------------------------------------

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


For the purpose of inducing Seller to enter into this Agreement, Buyer hereby
makes the following representations and warranties:


4.1           Organization of Buyer.  Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Iowa with
full power and authority to carry on the business in which it is engaged, to
own, lease and operate its properties and to enter into and perform its
obligations under this Agreement.


4.2           Authority.  Buyer has the power and authority to enter into this
Agreement and to carry out the terms of this Agreement.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary company action required on the
part of Buyer.  The Agreement constitutes the valid and legally binding
obligation of Buyer and is enforceable against Buyer in accordance with its
terms, subject to limitations imposed by laws and judicial decisions relating to
or affecting the rights of creditors or secured creditors generally or general
principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity), upon the enforceability of any of the
remedies, covenants or other provisions of this Agreement and the availability
of injunctive relief or other equitable remedies.


4.3           Performance of Assigned Contracts.  After Closing, Buyer will
perform all of Seller's obligations in accordance with the terms and conditions
of each Assigned Contract to the extent such obligations are specifically
assumed by Buyer in Section 2.1 above.
 
4.4           No Breach of Agreement.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not (i) violate or result in a breach of or default or
acceleration under the Articles of Incorporation or By-Laws of Buyer or any
instrument or agreement to which Buyer is a party or is bound which would have a
material adverse effect on the Purchased Assets; (ii) violate any judgment,
order, injunction, decree or award against or binding upon Buyer or the
Purchased Assets which would have a material adverse effect on the Purchased
Assets; (iii) result in the creation of any material lien, charge or encumbrance
upon the Purchased Assets; or (iv) violate any law or regulation of any
jurisdiction relating to the Business or the Purchased Assets, assuming all
required regulatory approvals have been obtained in connection with the
transactions contemplated hereby.


ARTICLE 5
REPRESENTATIONS AND WARRANTIES
OF SELLER


For the purpose of inducing Buyer to enter into this Agreement, Seller hereby
makes the following representations and warranties:


5.1           Organization and Qualification of Seller.  Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Iowa with full power and authority to carry on the Business and to own,
lease and operate the Purchased Assets and to perform its obligations hereunder.
 
 
6

--------------------------------------------------------------------------------

 

5.2           Authorization of Agreement.  The execution and delivery of this
Agreement has been duly authorized by all necessary company action including
approval by the Board of Directors of Seller.  This Agreement is a valid and
binding obligation of Seller enforceable in accordance with its terms, subject
to limitations imposed by laws and judicial decisions relating to or affecting
the rights of creditors or secured creditors generally or general principles of
equity (regardless of whether enforcement is considered in proceedings at law or
in equity), upon the enforceability of any of the remedies, covenants or other
provisions of this Agreement and the availability of injunctive relief or other
equitable remedies.


5.3           Absence of Material Changes.  Seller has operated the Business in
the ordinary course and there has not been:


(a)           Any material change in the operation of the Business other than
changes in the ordinary course of business, none of which has individually or in
the aggregate been materially adverse to the operation of the Business; or


(b)           Any dispute or any event or condition of any character that
materially and adversely affects, or could be reasonably expected to materially
and adversely affect, the Business.


5.4           Title to Acquired Assets.  Seller has, or will have at Closing,
good, valid and marketable title to all property comprising the Purchased
Assets, free and clear of all liens, security interests, or encumbrances.


5.5           Litigation and Claims.  There are no judgments unsatisfied against
Seller or consent decrees or injunctions affecting the Purchased Assets or to
which the Purchased Assets are subject, and there is no litigation, claim or
proceeding pending, or to the knowledge of the Seller threatened, in any court
or by any governmental authority or before any arbitrator that would have an
adverse effect (whether covered by insurance or not) on the Purchased Assets or
the Business, nor does the Seller know or have reasonable grounds to know of any
basis for any such action or of any governmental investigation related thereto.


5.6           Compliance with Laws.  Seller, to the best of Seller's knowledge,
has complied in all material respects with all laws, regulations and orders
applicable to the Business, and has obtained all governmental permits, licenses,
franchises or the like required in order to conduct the Business, and the
present uses of the Purchased Assets and the conduct of the Business does not
violate in any material respect any law, regulation, ordinance or order.  Seller
has not received any notice or warning from any governmental authority with
respect to any failure or alleged failure of Seller to comply with any
applicable law, regulation or order and no such notice or warning has been
proposed or threatened.


5.7           No Breach of Agreement.  The execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated by this
Agreement will not (i) violate or result in a breach of or default or
acceleration under the Articles of Incorporation or By-Laws of Seller or any
instrument or agreement to which Seller is a party or is bound which would have
a material adverse effect on the Purchased Assets; (ii) violate any judgment,
order, injunction, decree or award against or binding upon Seller or the
Purchased Assets which would have a material adverse effect on the Purchased
Assets; (iii) result in the creation of any material lien, charge or encumbrance
upon the Purchased Assets; or (iv) violate any law or regulation of any
jurisdiction relating to the Business or the Purchased Assets, assuming all
required regulatory approvals have been obtained in connection with the
transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 

5.8           Tax Matters.


(a)           Generally.  Seller has timely filed all federal, state and local
tax reports, returns, information returns and any other documents required to be
filed by it (collectively, "Tax Returns") and has duly paid all taxes shown to
be due and payable on such Tax Returns and all estimated or advance payments
required by law.  All taxes for periods ending on or prior to the Closing Date
have been fully paid by Seller.  All taxes which are required to be withheld or
collected by Seller have been duly withheld or collected and, to the extent
required, have been paid to the proper federal, state or local authorities or
properly segregated or deposited as required by applicable regulations.  There
are no liens for taxes upon any Purchased Assets, except for liens for taxes not
yet due and payable.  Seller has not requested an extension of time within which
to file any Tax Return and has not waived the statute of limitations on the
right of the IRS or any other taxing authority to assess or collect additional
taxes or to contest the information reported on any Tax Return.


(b)           Good Faith.  All Tax Returns described in Section 5.8(a) have been
prepared in good faith and are correct and complete in all material respects,
and there is no basis for assessment of any addition to the taxes shown thereon.


(c)           Claims.  There are no proceedings, examination or claims currently
pending by any taxing authority in connection with any Tax Returns described in
Section 5.8(a) nor with respect to the periods to which such Tax Returns relate,
and there are no unresolved issues or unpaid deficiencies or outstanding or
proposed assessments relating to any such proceedings, examinations, claims or
Tax Returns.  None of the Tax Returns described in Section 5.8(a) currently is
under audit or has been audited in the past five years.


5.9           Access to Properties.  At all times prior to the Closing Date,
Seller shall allow Buyer and its authorized representatives access to the
Purchased Assets as is reasonably required for Buyer to make such investigation
as it may desire of the Purchased Assets.
 
5.10           Assigned Contacts.  To the best of Seller’s knowledge, there are
no defaults by any party under the Assigned Contracts, nor have any events or
circumstances occurred, which with the passage of time or giving of notice,
could result in a default under any of the Assigned Contracts.
 
5.11           Trade Names and Logos.  Seller has not licensed or otherwise
authorized the use of any of the trade names, trademarks, copyrights, service
marks, or logos, or any derivations thereof, to anyone other than Buyer as
provided herein, provided that Seller has allowed use of Seller's trade name,
logos, and service marks by distributors of Seller in connection with the sale
of products in the Product Line.  The use thereof by Buyer after Closing in
connection with the sale of the products within the Product Line will not, to
Seller's knowledge, infringe upon any copyright, trade name or trademark held by
any third party.
 
5.12           Patents.  There are no patents or patents pending applicable with
respect to any products in the Product Line.
 
5.13           Accounting Matters.  The book value of Seller's Inventory to be
conveyed to Buyer hereunder has been kept and determined in accordance with
GAAP.  All historical sales figures and financial information furnished to Buyer
by Seller is true, accurate and correct in all material respects.
 
 
8

--------------------------------------------------------------------------------

 

5.14           Tooling and Equipment.  The Purchased Assets includes all tooling
applicable to the Product Line as set forth on Schedule 1.1(a).
 
ARTICLE 6
OTHER OBLIGATIONS OF THE PARTIES


6.1           Cooperation.  The parties shall cooperate reasonably with each
other and shall provide each other with such assistance as they may reasonably
request for the purpose of facilitating their performance under this Agreement
and any and all other consents and waivers from third parties necessary or
convenient to consummate the transactions contemplated by this Agreement.  The
parties shall use their best efforts and good faith to do all things
contemplated herein prior to the Closing Date.


6.2           Inventory of Purchased Assets.  Seller has prepared an inventory
of the Inventory items to be transferred to Buyer at Closing, which is attached
hereto as Schedule 1.1(b). The Schedule will be used to determine the Inventory
portion of the Payment for Inventory to be paid by Buyer to Seller at Closing,
provided however, the said Schedule and the purchase price shall be subject to
adjustment as provided in Section 3.2.


6.3           Removal of Purchased Assets.  Buyer shall remove all Purchased
Assets, other than finished goods, from the Seller's premises within fifteen
(15) working days after the date of Closing ("Initial Removal Period").  If any
such Purchased Assets remain on the Seller's premises after the Initial Removal
Period and the failure to remove same within the allotted time is not due to the
fault of the Seller, Buyer shall pay Seller Five Hundred Dollars ($500.00) per
day for each day after the Initial Removal Period that any of the Purchased
Assets remain within any building on the Seller's premises.  All Purchased
Assets that are finished goods located on Seller's premises shall be removed
from Seller's premises within sixty (60) working days after the date of Closing
("Final Removal Period").  If any finished goods that are Purchased Assets
remain on Seller's premises after the Final Removal Period, Buyer shall pay to
Seller One Hundred Dollars ($100.00) per day for each day that such finished
goods remain on Seller's premises.  Seller agrees, at no cost to Buyer, to
prepare the Purchased Assets for shipment and load same onto trucks or trailers
furnished by Buyer (or as may be furnished by Seller).  At Buyer’s request
Seller shall furnish trucks and/or trailers to transport all or part of the
Purchased assets.  There shall be no cost to Buyer to use Seller’s trailers, but
if Seller’s truck or trucks, with driver are used, Buyer shall pay to Seller the
sum of $400.00 for each load transported by such truck and driver.
Notwithstanding the fact that Purchased Assets will remain on Seller's premises
after Closing, Buyer shall have risk of loss or damage thereto from and after
Closing, and Seller shall not be liable to Buyer for any such loss or damage to
any of the Purchased Assets other than from the gross negligence or intentional
misconduct of Seller or its employees.


6.4           Noncompete of Seller.  As a material inducement to Buyer to enter
into this Agreement, Seller agrees not to compete with Buyer in the manufacture
or distribution of manure spreaders either directly or indirectly, through
affiliated persons or entities or otherwise, for a period of five (5) years
following Closing Date.  Notwithstanding any provision contained herein to the
contrary, this Section 6.4 shall not prohibit Seller from selling any of its
retained inventory of used manure spreading equipment, or from providing
warranty service as described in Section 6.5 hereof.  This covenant shall
automatically terminate without notice and shall be of no further force and
effect in the event Buyer fails or refuses to perform any duty or obligation
under this Agreement or is otherwise in default hereunder.  For purposes of this
Section, a person shall be considered an affiliated person if that person is an
agent, employee, officer, director or shareholder of Seller or with an entity
affiliated with Seller provided, however, that if any former employee or agent
competes with Buyer during such five (5) year period in the manufacture or
distribution of manure spreaders, such activity shall not violate the provisions
of this Section 6.4, unless such employee or agent is working directly or
indirectly for Seller.  An entity shall be considered an affiliated entity if it
is the parent or subsidiary of Seller or its stock, or the stock of its parent
or subsidiary corporation is owned more than 25% by the Shareholders of Seller
or Seller's parent or subsidiary corporation. As used in the preceding sentence
the term Shareholder and stock shall include the terms member and membership
interest in the case of an entity that is a limited liability company, partner
and partnership interest  in the case of an entity that is a partnership or the
owner of any equity interest in the case of any other type of entity.
 
 
9

--------------------------------------------------------------------------------

 

6.5           Warranty Service.  Seller shall remain responsible for furnishing
warranty service under Seller’s standard warranty terms and conditions for:  (i)
any manure spreaders sold by Seller prior to Closing; and (ii) any manure
spreaders sold to Buyer pursuant hereto as finished goods and unmodified by
Buyer and subsequently sold by Buyer to third parties (“Seller Warranty”).  Any
manure spreaders sold by Buyer to which the Seller’s Warranty is applicable
shall be sold by Buyer with the same or lesser warranty as the standard warranty
terms offered by Seller for the same or similar model of manure spreaders sold
by Seller immediately prior to Closing.  Any additional warranty given by Buyer
shall be the responsibility of Buyer.  At Seller’s request, Buyer agrees to
provide warranty repairs on behalf of Seller for the Seller Warranty which
Seller understands will be provided by Buyer’s distributors and/or dealers.  Any
such Seller Warranty repair work shall only be undertaken by such distributor or
dealer when expressly authorized in advance by Seller.  Seller agrees to pay
when invoiced the dealer/distributor’s charges for such authorized warranty
repairs.  In the case of Warranty work done directly by Seller or on behalf of
Seller by a distributor or dealer, Buyer agrees to sell repair parts to Seller
or such distributor or dealer for such warranty repairs at a equal to Buyer’s
then current cost plus twenty-five percent (25%).  Other than the Seller
Warranty to third parties described herein, the other warranties of Seller
specifically described in this Agreement and the warranties of title in the bill
of sale, all of the Purchased Assets are being sold and transferred to Buyer “AS
IS” and “WHERE IS” and Seller makes no other warranties with respect thereto,
either express or implied, including NO WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE OR MERCHANTIBILITY.


6.6           Restrictions on Operations Prior to Closing.  From the date of
this Agreement until the Closing, Seller shall conduct its operations in
accordance with its ordinary and usual course of business, and Seller shall not
take any action which would cause, or fail to take any action necessary to
prevent, a material adverse change to the Business.
 
6.7           Location of Assets.  All tooling, dies, patterns, or other items
of equipment used in the manufacturing of the Product Line and being sold to
Buyer are located at Seller's main facility and are described on Schedule 1.1(a)
of this Agreement.  Buyer acknowledges that certain finished products being sold
to Buyer by Seller are located at various Distributors' premises.  Buyer will be
responsible for any storage or transportation arrangements necessary with
respect to such finished products.
 
 
10

--------------------------------------------------------------------------------

 

ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATIONS
OF SELLER


The obligations of Seller under this Agreement are subject to the fulfillment
prior to or on the Closing Date of the following conditions:


7.1           Representations and Warranties.  Each of the representations and
warranties of Buyer contained in this Agreement shall be accurate in all
material respects as of the date hereof and as of the Closing Date, and Buyer
shall have performed all covenants and agreements required to be performed by it
and shall not be in default under any of the provisions of this Agreement at or
prior to the Closing Date.


7.2           Consents and Approvals.  All consents, approvals, authorizations,
permits, certificates and orders with respect to the transactions contemplated
by this Agreement required from any person, entity, court or governmental agency
or instrumentality (federal, state or local) shall have been obtained and shall
be valid and in full force and effect.


7.3           Resolutions certified copies of resolutions, duly adopted by the
Board of Directors of Buyer, which shall be in full force and effect at the time
of Closing, authorizing the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby;


7.4           Payment.  Buyer shall pay the Purchase Price in accordance with
Article 3.
 
7.5           Deliveries by Buyer.  On or before the Closing Date, Buyer shall
have executed and delivered to Seller the Assignment and Assumption Agreement
with respect to the Assigned Contracts.


ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER


The obligations of Buyer under this Agreement are subject to the fulfillment
prior to or on the Closing Date of the following conditions:


8.1           Representations and Warranties.  Each of the representations and
warranties of the Seller contained in this Agreement shall be accurate in all
material respects as of the date hereof and as of the Closing Date (except to
the extent that such representations and warranties shall be incorrect as of the
Closing Date because of events or changes occurring after the date hereof in the
ordinary course of operating the Business as contemplated in this Agreement);
and Seller shall have performed all covenants and agreements required to be
performed by it and shall not be in default under any of the provisions of this
Agreement at or prior to the Closing Date.


8.2           Consents and Approvals.  All consents, approvals, authorizations,
permits, certificates and orders with respect to the transactions contemplated
by this Agreement required from any person, entity, court or governmental agency
or instrumentality (federal, state or local) shall have been obtained and shall
be valid and in full force and effect, and no conditions, requirements or
qualifications shall have been imposed by such consents, approvals,
authorizations, permits, certificates or orders.
 
 
11

--------------------------------------------------------------------------------

 

8.3           Deliveries by Seller.  On or before the Closing Date, Seller shall
have executed and delivered to Buyer the following:


(a)           Bill of Sale executed by Seller in a form reasonably acceptable to
Buyer, sufficient to pass title to the Purchased Assets to be conveyed
hereunder, free and clear of all liens or encumbrances of any type or nature
together with other good and sufficient instruments of transfer and conveyance
as, in the reasonable opinion of Buyer’s counsel, shall be effective to vest in
Buyer good and marketable title to the assets to be sold as provided in this
Agreement;


(b)           Assignment and Assumption Agreement in a form reasonably
acceptable to the attorney for Buyer with respect to the Assigned Contracts;
 
(c)           certified copies of resolutions, duly adopted by the Board of
Directors of Seller and the Shareholders, which shall be in full force and
effect at the time of Closing, authorizing the execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby; and
 
(d)           All other documents reasonably necessary to transfer title to the
Purchased Assets to Buyer and as reasonably necessary to perform all other
obligations of Buyer hereunder.


8.4           No Litigation.  No claim, suit, action or other proceeding shall
be pending or threatened before any court or governmental body to restrain or
prohibit the consummation of the transactions contemplated hereunder or seeking
to put a lien on the Purchased Assets.
 
8.5           Condition of Equipment and Inventory.  Within twenty-four (24)
hours prior to Closing, Buyer shall (i) have conducted an inspection of the
Equipment and Inventory to confirm the condition thereof and to confirm the
existence of the specific items of Equipment described on Schedule 1.1(a) and
the Inventory described on Exhibit 1.1(b) and (ii) be satisfied, in its sole
discretion, with the results of such inspection.
 
8.6           Delivery of Possession.  Seller shall deliver possession of all of
the Purchased Assets to Buyer at Closing.
 
ARTICLE 9
INDEMNIFICATION


9.1           Matters Covered by Seller Indemnification.  Seller hereby
covenants and agrees that it shall defend and indemnify Buyer and hold harmless
Buyer at all times after the Closing Date from and against and in respect to any
and all losses, liabilities, obligations, claims, costs (including, without
limitation, court costs and reasonable attorneys' fees), damages, expenses or
deficiencies ("Covered Liabilities") arising out of or due to:


(a)           Any breach of any representation, warranty or any agreement,
covenant or obligation on the part of Seller made in this Agreement;


(b)           Any transaction, occurrence, action or omission in connection with
the operation of the Business by Seller on or before the Closing Date; or
 
 
12

--------------------------------------------------------------------------------

 

(c)           Any claim against any of the Purchased Assets hereunder as a
result of Seller's acts or omissions occurring on or before the Closing Date.


(d)           Any liability, debt or obligation of Seller whatsoever, not
specifically assumed by Buyer under the provisions of Section 2.1 of this
Agreement.


9.2           Matters Covered by Buyer Indemnification.  Buyer hereby covenants
and agrees that it shall defend and indemnify Seller and hold harmless Seller at
all times after the Closing Date from and against and in respect to any Covered
Liabilities arising out of or due to:


(a)           Any breach of any representation, warranty or any agreement,
covenant or obligation on the part of Buyer made in this Agreement;


(b)           Any transaction, occurrence, action or omission in connection with
the Purchased Assets or the operation of the Business by Buyer on or after the
Closing Date; or


(c)           Any failure to perform any obligation on Buyer's part to be
performed after Closing under any of the Assigned Contracts.


9.3           Procedure for Indemnification.  A party shall assert any claim or
claims for indemnification under the provisions of this Article 9 by giving
written notice of such claim or claims to the other party.  Each such notice
shall set forth in reasonable detail the factual basis giving rise to the claim
or claims and the amount of the damages and expenses incurred by such party as a
result of such claim or claims.  Such notice shall be given within a reasonable
time after receipt of actual notice of such claim by the party seeking
indemnification.


ARTICLE 10
TERMINATION


10.1           Right of Termination.  This Agreement and the transactions
contemplated herein may be terminated at any time prior to Closing in any one of
the following circumstances:


(a)           By mutual written consent of Buyer and Seller.


(b)           By Seller in the event that any of the conditions set forth in
Article 7 of this Agreement shall not have been satisfied or waived and Closing
shall not have occurred on or before January 20, 2010, or such later date as may
be agreed upon pursuant to this Agreement and provided Seller was not at fault.


(c)           By Buyer in the event that any of the conditions set forth in
Article 8 of this Agreement shall not have been satisfied or waived and Closing
shall not have occurred on or before January 20, 2010, or such later date as may
be agreed upon pursuant to this Agreement and provided Buyer was not at fault.
 
In the event this Agreement is terminated as allowed in this Section 10.1,
neither party shall have any further duties, obligations or rights
hereunder.  In the event of Seller fails or refuses to perform and duty or
obligation under this Agreement, Buyer may, in lieu of termination, pursue any
remedy that it may have against Seller by reason thereof.
 
 
13

--------------------------------------------------------------------------------

 

10.2           Notice of Termination.  Notice of termination of this Agreement
as provided for in this Article 10 shall be given by the party or parties so
terminating to the other parties hereto in accordance with the provisions of
Section 11.4 of this Agreement.
 
10.3           Other Default.  In the event, after Closing, either party fails
to perform any duty or obligation on such party's part to perform, and such
default is not cured after ten (10) days notice thereof to the defaulting party,
then such party shall be deemed in default, and the non-defaulting party shall
have such remedies upon default as are provided herein and as are allowed by
law.


10.4           Time is of the Essence.  Time is of the essence with respect to
this Agreement.


ARTICLE 11
MISCELLANEOUS


11.1           Entire Agreement.  This Agreement, together with the schedules,
exhibits and attachments hereto, constitutes the entire agreement among the
parties and supersedes all prior agreements, oral or written.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.


11.2           Severability.  If any severable provision of this Agreement is
held to be invalid or unenforceable by any judgment of a court of competent
jurisdiction, the remainder of this Agreement shall not be affected by such
judgment, and the Agreement shall be carried out as nearly as possible according
to its original terms and intent.


11.3           Expenses.  Whether or not the Closing occurs, each party shall
pay its own expenses incident to the preparation and performance of this
Agreement and the transactions contemplated hereby.


11.4           Notice.  Any notice, demand or other communication required or
permitted by any provision of this Agreement shall be deemed to have been
sufficiently given or served for all purposes when delivered in person or sent
by facsimile transmission with telephone confirmation of receipt, overnight
courier or registered or certified mail, return receipt requested, all postage
and other charges prepaid, as follows:


If to Buyer:
 
If to Seller:
Roda Mfg., Inc.
1110 Albany Place
Orange City, IA 51041
Art’s-Way Manufacturing Co., Inc.
P. O. Box 288
Armstrong, IA 50514-0288
 



with a copy to:
P. Scott Dye
1500 Woodmen Tower
1700 Farnam Street
Omaha, NE 68102
with a copy to:
 
Everette L. Wooten, Jr.
Wooten & Coley, Attorneys
P. O. Box 1555
Kinston, NC 28504



or at such other address as may be designated by notice pursuant to this
Section 11.4 from such party to the other party.  Notice sent by overnight
courier shall be deemed delivered on the business day immediately following
deposit with such courier.  Notice sent by facsimile transmission shall be
deemed delivered on the day of transmission if a business day or if not a
business day the first business day following the day of transmission.  Notice
sent by certified or registered mail shall be deemed delivered on the fifth
(5th) day after deposit with the United States postal service.
 
 
14

--------------------------------------------------------------------------------

 

11.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Iowa.


11.6           No Third-Party Beneficiaries.  The representations, warranties,
covenants and agreements expressed in this Agreement are for the sole benefit of
the other parties hereto, and each indemnified person under Article 9 above, and
are not intended to benefit, and may not be relied upon or enforced by any other
party as a third-party beneficiary or otherwise.


11.7           Amendment.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, provisions, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto or, in the case of a waiver, by the party waiving
compliance.


11.8           Waiver.  The failure to enforce or to require the performance at
any time of any of the provisions of this Agreement shall in no way be construed
to be a waiver of such provisions and shall not affect either the validity of
this Agreement or any part hereof or the right of any party thereafter to
enforce each and every provision in accordance with the terms of this Agreement.


11.9           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same Agreement.  This
Agreement shall become effective when one or more counterparts shall have been
signed by each of the parties and delivered to the other parties.


11.10          Incorporation by Reference.  The exhibits and schedules referred
to in this Agreement are hereby incorporated in this Agreement as a part hereof
as if set forth in full herein.


11.11          Specific Performance.  In the event of a breach of this
Agreement, the parties acknowledge and agree that each of them shall, in
addition to any other remedies available at law or in equity, have the right to
seek specific performance by the other parties of their respective obligations
hereunder.


11.12          Confidentiality.  The parties hereto agree that until the earlier
of Closing or the termination of this Agreement, each party hereto shall keep
confidential and not disclose or divulge to any person the existence of this
Agreement or the transaction contemplated hereby, other than the following
individuals and entities required to have such knowledge for sole purpose of
advising such party and evaluating and analyzing the proposed transaction
contemplated hereby: (a) authorized employees, agents and directors of each
party; (b) accountants, attorneys and other professional advisers of each party
utilized in connection with this transaction; (c) authorized employees,
directors and professional advisers of any financial institution providing
funding for the transaction; (d) service providers to Buyer necessary for Buyer
to evaluate the purchase, such as title insurance companies, surveyor,
environmental consultants and the like and their respective employees; and (e)
any employees of any governmental offices as necessary to obtain any required
governmental approvals in connection with this transaction.  Nothing stated
herein shall prohibit the disclosure of this Agreement and the transaction that
is the subject of this Agreement as necessary to judicially enforce any of the
terms and conditions hereof.



 
15

--------------------------------------------------------------------------------

 

11.13          Brokers' Fees.  Seller represents that in connection with this
sale it has not dealt with any business brokers.  Seller will indemnify and hold
the Buyer harmless (which indemnification shall survive Closing) from any and
all claims and/or expense resulting to Buyer by reason of breach of the
representations made by Seller herein.  Buyer represents that it has not
retained any business brokers in connection with this sale.  Buyer shall
indemnify and hold Seller harmless (which indemnification shall survive Closing)
from any and all claims and/or expense resulting to Seller by reason of breach
of the representation made by Buyer.
 
11.14          Survival.  This Agreement, and the duties and obligations stated
herein, shall survive closing and shall not be deemed merged into any document
delivered at Closing.


11.15          Further Actions.  Following the Closing Date, at the request of
Buyer, the Seller shall deliver such further instruments of transfer and take
all reasonable action as may be necessary or appropriate to effectuate this
Agreement and the transactions contemplated hereby.  Each party will promptly
notify the other party of any information delivered to or obtained by such party
which would prevent the consummation of the transactions contemplated by this
Agreement, or would indicate a breach of the representations, warranties or
covenants of any of the parties to this Agreement.




Signature Page Follows



 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.



 
BUYER:
                 
ART’S-WAY MANUFACTURING CO., INC., an Iowa corporation
                 
By:
/s/ Carrie Majeski
   
Name:
Carrie Majeski    
Its:
           

 
 
 

 
SELLER:
                 
RODA MFG., INC., an Iowa corporation
                 
By:
/s/ Drew Vogel
   
Name:
Drew Vogel    
Its:
   

 
 
17

--------------------------------------------------------------------------------

 